TO BE PUBLISHED IN THE OFFICIAL REPORTS


                           OFFICE OF THE ATTORNEY GENERAL

                                     State of California


                                     DANIEL E. LUNGREN

                                       Attorney General


                         ______________________________________

                  OPINION            :
                                     :          No. 91-506
                  of                 :
                                     :          November 7, 1991
        DANIEL E. LUNGREN            :
           Attorney General          :
                                     :
         CLAYTON P. ROCHE            :
        Deputy Attorney General      :
                                     :
______________________________________________________________________________

          THE HONORABLE ROSS JOHNSON, MEMBER OF THE CALIFORNIA
ASSEMBLY, has requested an opinion on the following question:

               May the Department of Motor Vehicles disclose individual mailing and residence
addresses contained in its records to the following persons or businesses: (1) vehicle manufacturers
for vehicle recall purposes, (2) persons and firms which have a lien on a vehicle for towing or
storage purposes, (3) persons involved in service of process, (4) vehicle dealers, (5) vehicle
dismantlers, (6) insurance companies, and (7) financial institutions?

                                          CONCLUSION

                If the Department of Motor Vehicles has been provided with a mailing address
different from an individual's residence address, it may disclose such mailing address to (1) vehicle
manufacturers for vehicle recall purposes, (2) persons and firms which have a lien on a vehicle for
towing or storage purposes, (3) persons involved in service of process, (4) vehicle dealers, (5)
vehicle dismantlers, (6) insurance companies, and (7) financial institutions. It may disclose an
individual's residence address under limited conditions to the above-named persons or businesses,
except persons involved in service of process (unless through an attorney in limited situations) and
vehicle dismantlers.

                                            ANALYSIS

              In general the records of the Department of Motor Vehicles ("Department") "shall
be open to public inspection during office hours." (Veh. Code, § 1808.)1 Also, generally, the


   1
    All section references as to the Vehicle Code unless otherwise specified.


                                                 1.                                          91-506

Department is authorized to sell the information in its files and "charge sufficient to pay the actual
cost to the Department for providing the inspection or sale of the information." (§ 1810, subd. (a).)

               The Legislature, however, has placed restrictions upon the disclosure of certain of
the Department's records. We are concerned in this opinion with sections 1808.21, 1808.22, and
1808.23 relating to the mailing and residence addresses of individuals contained in the Department's
records.

               Section 1808.21 provides:

               "(a) Any residence address in any record of the department is confidential and
       shall not be disclosed to any person, except a court, law enforcement agency, or other
       government agency, or as authorized in Section 1808.22.

               "(b) Release of any mailing address or part thereof in any record of the
       department may be restricted to a release for purposes related to the reasons for
       which the information was collected, including, but not limited to, the assessment of
       driver risk, or ownership of vehicles or vessels. This restriction does not apply to a
       release to a court, a law enforcement agency, or other governmental agency, or a
       person who has been issued a requester code pursuant to section 1810.2.

              "(c) Any persons providing the department with a mailing address shall
       declare, under penalty of perjury, that the mailing address is a valid, existing,
       accurate mailing address and shall consent to receive service of process pursuant to
       subdivision (b) of Section 415.20, subdivision (a) of Section 415.30, and Section
       416.90 of the Code of Civil Procedure at the mailing address."2

Section 1808.22 states in part:

               "(a) Section 1808.21 does not apply to a financial institution licensed by the
       state or federal government to do business in the State of California which states
       under penalty of perjury that it has obtained a written waiver of Section 1808.21
       signed by the individual whose address is requested, or to providing the address of
       any person who has entered into an agreement held by that institution prior to July
       1, 1990, so long as that agreement remains in effect.
              "(b) Section 1808.21 does not apply to an insurance company licensed to do
       business in California when the company, under penalty of perjury, requests the
       information for the purpose of obtaining the address of another motorist or vehicle
       owner involved in an accident with their insured, or requests the information on an


   2
    Subdivision (a) of section 1810.2 states:

              "The department may establish commercial requester accounts for individuals
       or organizations and issue requester codes for the purpose of obtaining information
       from the department's files, except as prohibited by section 1808.21."

              Code of Civil Procedure sections 415.20, 415.30, and 416.90 authorize in part the
service of a summons by mailing to the person a copy of the summons and the complaint.


                                                  2.                                            91-506

       individual who has signed a written waiver of Section 1808.21 or the individuals
       insured under a policy if a named insured of that policy has signed a written waiver.

               "(c) Section 1808.21 does not apply to an attorney when the attorney states,
       under penalty of perjury, that the motor vehicle or motorcycle registered owner or
       driver residential address information is necessary in order to represent his or her
       client in a criminal or civil action which directly involves the use of the motor
       vehicle ...."

Section 1808.23 provides:

               "(a) Section 1808.21 does not apply to a vehicle manufacturer licensed to do
       business in this state if the manufacturer, or its agent, under penalty of perjury,
       requests and uses the information only for the purpose of safety, warranty, emission,
       or product recall if the manufacturer offers to make and makes any changes at no
       cost to the vehicle owner.

               "(b) Section 1808.21 does not apply to a dealer licensed to do business in this
       state if the dealer, or its agent, under penalty of perjury, requests and uses the
       information only for the purpose of completing registration transactions and
       documents.

              "(c) Section 1808.21 does not apply to a person who, under penalty of
       perjury, requests and uses the information as permitted under subdivision (h) of
       Section 1798.24 of the Civil Code, if the request specifies that no persons will be
       contacted by mail or otherwise at the address included with the information released.
       The information released by the department under this subdivision shall not be in a
       form that identifies any person.

               "(d) Residential addresses released under this section shall not be used for
       direct marketing or solicitation for the purchase of any consumer product or
       service."3

               We are asked herein whether the Department may disclose individual mailing and
residence addresses contained in its records to a number of persons or businesses.4 The questioned
persons or firms are: (1) vehicle manufacturers for vehicle recall purposes, (2) persons or firms
which have a lien on a vehicle for towing or storage purposes, (3) persons involved in service of


   3
    Civil Code section 1798.24, subdivision (h) allows the disclosure of personal information by a
state agency "[t]o a person who has provided the agency with advance adequate written assurance
that the information will be used solely for statistical research or reporting purposes, but only if the
information to be disclosed is in a form that will not identify any individual."
   4
   We also note Government Code section 6254.1, a provision of the Public Records Act, which
provides in its subdivision (b):

              "Nothing in this chapter requires the disclosure of the residence or mailing
       address of any person in any record of the Department of Motor Vehicles except in
       accordance with Section 1808.21 of the Vehicle Code."


                                                  3.                                             91-506

process, (4) vehicle dealers, (5) vehicle dismantlers, (6) insurance companies, and (7) financial
institutions.

               1. Rules of Statutory Construction

                In construing these legislative enactments, we are guided by a number of rules of
statutory construction. The first is that "[w]hen statutes express certain exceptions to a general rule,
other exceptions are not to be implied or presumed." (Whaler's Village Club v. California Coastal
Com. (1985) 173 Cal. App. 3d 240, 258.) As stated in the recent case of People v. Melton (1988) 206
Cal. App. 3d 580, 592-593:

                "Exceptions to the general rule of a statute are strictly construed. (The City
       of National City v. Fritz (1949) 33 Cal. 2d 635, 636.) The rule of strict construction
       of exceptions is not opposed to the requirement of liberal construction of the codes.
       (Merchants Nat. Bk. v. Continental Nat. Bk. (1929) 98 Cal. App. 523, 533.) In the
       event of statutory ambiguity or uncertainty, the maxim expresio unius est exclusio
       alterius is applicable. (Williams v. Los Angeles Metropolitan Transit Authority
       (1968) 68 Cal. 2d 599, 603.) Under this maxim, the enumeration of acts, things, or
       persons as coming within the operation or exception of a statute will preclude the
       inclusion of other acts, things, or persons in the class. (See People v. Mancha (1974)
       39 Cal. App. 3d 703, 713.) If a statute contains an express exception or exceptions,
       it will be presumed no others were intended. (People ex rel. Cranston v. Bonelli
       (1971) 15 Cal. App. 3d 129, 135.)"

               On the other hand, as expressed in Hays v. Wood (1979) 25 Cal. 3d 772, 784:

               ". . . `The courts assume that in enacting a statute the Legislature was aware
       of existing, related laws and intended to maintain a consistent body of statutes.
       (Stafford v. Realty Bond Service Corp. (1952) 39 Cal. 2d 797, 805; Lambert v.
       Conrad (1960) 185 Cal. App. 2d 85, 93; 1 Sutherland, Statutory Construction (3d ed.)
       § 2012, pp. 461-466.) Thus there is a presumption against repeals by implication;
       they will occur only where the two acts are so inconsistent that there is no possibility
       of concurrent operation, or where the later provision gives undebatable evidence of
       an intent to supersede the earlier; the courts are bound to maintain the integrity of
       both statutes if they may stand together.'. . . "

               Furthermore, as explained in In Re Williamson (1954) 43 Cal. 2d 651, 654:

                "`It is the general rule that where the general statute standing alone would
       include the same matter as the special act, and thus conflict with it, the special act
       will be considered as an exception to the general statute whether it was passed before
       or after such general enactment. Where the special statute is later it will be regarded
       as an exception to or qualification of the prior general one; and where the general act
       is later the special statute will be considered as remaining an exception to its terms
       unless it is repealed in general words or by necessary implication.' (People v.
       Breyer, 139 Cal. App. 547, 550; Riley v. Forbes 193 Cal. 740, 745.)"

               Finally, amendments to or repeals of statutes may be implied where there is no
reasonable basis for harmonizing the two statutes. (See, e.g., Western Oil & Gas Assn. v. Monterey
Bay Unified Air Pollution Control Dist. (1989) 49 Cal. 3d 408, 419-420; People v. Eaker (1980) 100
Cal.App.3d. 1007, 1016.)

                                                  4.                                              91-506

               2. Section 1808.23

                 Section 1808.23 was enacted by chapter 1635 of the Statutes of 1990. Of necessity,
it must be considered an additional exception to the confidentiality provisions relating to mailing
and residence addresses contained in section 1808.21. Section 1808.23 specifically states that as
to the businesses and persons and purposes set forth therein, "[s]ection 1808.21 does not apply."
There is no basis for harmonizing sections 1808.21 and 1808.23 except by following this directive
of the latter statute. Likewise, section 6254.1 of the Government Code must also be deemed to
incorporate such an implied exception to section 1808.21.
               3. Disclosure of Mailing Addresses

               The Legislature authorizes individuals to provide the Department with a mailing
address in addition to a residence address. (See §§ 4150, 4150.2, 12800, 38040, 38041, 38075.) In
such cases, the Department may disclose the mailing address to all the persons and business firms
under consideration herein, as well as to anyone else, for the purposes of service of process by mail.
(§ 1808.21, subd. (c).)

                It may also release mailing addresses to all of the persons or businesses at issue
herein, as well as to anyone else, for any purpose. However, it has the discretion to limit such
release "to the reasons for which the information was collected." (§ 1808.21, subd. (b).)5

                As to those persons or businesses listed in sections 1808.22 and 1808.23, the
Department is authorized as a matter of course to release mailing addresses to them for the purposes
set forth in these latter statutes, unaffected by the language of section 1808.21. This is because
sections 1808.22 and 1808.23 both declare that "[s]ection 1808.21 does not apply" in their specified
circumstances. Persons covered by sections 1808.22 and 1808.23 include (1) vehicle manufacturers
for vehicle recall purposes, (2) attorneys involved in vehicle related litigation, (3) vehicle dealers,
(4) insurance companies, and (5) financial institutions. Not included are persons or firms having
liens on vehicles for storage or towing purposes and vehicle dismantlers.

               4. Disclosure of Residence Addresses

               Sections 1808.21, 1808.22, and 1808.23 together specify that individual residence
addresses are confidential and are not to be disclosed to private parties or firms except as authorized
by sections 1808.22 and 1808.23. Accordingly, since additional exceptions are not to be implied,
the Department is authorized by these sections to disclose residence addresses only to the persons
and businesses set forth in sections 1808.22 and 1808.23.

                 Disclosure of residence addresses is thus limited here to the following persons in
question: (1) vehicle manufacturers for recall purposes, (2) attorneys involved in vehicle related
litigation, (3) vehicle dealers, (4) insurance companies, and (5) financial institutions, and solely for
the purposes or on the conditions set forth in sections 1808.22 and 1808.23. Persons or firms having
a lien on vehicles for storage purposes, persons involved in service of process (unless through the



  5
   This latter limitation at the discretion of the Department is inapplicable if the requester has been
issued a commercial requester code. (§ 1808.21, subd. (b).)

                                                  5.                                            91-506
specified attorney exception), and vehicle dismantlers are not included under the terms of sections
1808.22 and 1808.23.

        While these statutory provisions of the Vehicle Code may not apply to persons or firms
which have liens on vehicles for storage purposes, an examination of the law relating to the
foreclosure of such liens (Civ. Code, § 3067 et seq.) discloses that the latter law requires notification
by the lienholder by certified mail to the "registered and legal owner of the vehicle" and "[a]ll
persons known to have an interest in the vehicle" (Civ. Code, § 3071, subd. (f)(2)) prior to the sale
of the vehicle. Clearly, if the addresses of such persons are unknown by the lienholder and only
residence addresses are on record with the Department, the lienor would be prevented from
complying with his or her statutory duty unless the Department discloses those addresses.

                We believe the rule of statutory interpretation which should be applied here is that
a special statute (Civ. Code, § 3071) constitutes an exception to a later enacted general statute (§
1808.21). The Legislature "in enacting a statute was aware of existing, related laws and [is
presumed to have] intended to maintain a consistent body of statutes." (Hays v. Wood, supra, 25
Cal. 3d 772, 784.) Such conclusion is not inconsistent with those cases which have refused to imply
additional exceptions to a statute. They did not involve a prior law such as section 3071 of the Civil
Code where an exception was necessary to maintain the integrity of that prior law.


                 As to the remaining type of business at issue herein, vehicle dismantlers, we find
nothing in the law which requires them to notify the vehicle owners (or anyone else) at the address
set forth in the Department's records. (See § 11520.) Accordingly, the Department may not disclose
residence addresses to them.

                In summary, mailing addresses (when different from residence addresses) may be
disclosed to all the persons and businesses involved herein, as well as to anyone else. Residence
addresses may also be disclosed under the terms and conditions and for the purposes set forth in
sections 1808.22 and 1808.23 to the persons and businesses in question except lienors and vehicle
dismantlers. Civil Code section 3071 may require the disclosure of residence addresses to persons
and firms which have a lien on a vehicle for towing or storage purposes.

                                               * * * *




                                                   6.                                            91-506